PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
van Bezooijen, Lucas
Application No. 16/150,292
Filed: 3 Oct 2018
For: Shaft Grounding Ring and Dissipation Body for a Shaft Grounding Ring

:
:
:	DECISION ON REQUEST
:                      FOR REFUND
:
:



This is a decision on the request for refund filed November 18, 2020. 

The request for refund is GRANTED.

Applicant files the above request for refund of $140, stating in part that “[o]ffice Error . . . QPIDS was submitted 10/2/2020.  Petition fee of $140 was paid by credit card . . . the petition fee (already paid by credit card) charged to DA 501199 should be refunded to deposit account”.

In view of the above and a review of the Office finance records for the above-identified application, the request for refund is granted.  The fee of $140 was refunded to petitioner’s deposit account on March 8, 2021.

Any questions concerning this matter may be directed to Kimberly Inabinet at (571) 272-4618. 




/Michelle R. Eason/
Michelle R. Eason 
Lead Paralegal Specialist
Office of Petitions